COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-11-00261-CR


William Jason Taylor                      §   From the 396th District Court

                                          §   of Tarrant County (1204597D)

v.                                        §   December 13, 2012

                                          §   Opinion by Justice Meier

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By_________________________________
                                         Justice Bill Meier
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00261-CR


WILLIAM JASON TAYLOR                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant William Jason Taylor pleaded guilty to the offense of stalking, a

third-degree felony carrying with it a statutory punishment range of two to ten

years’ incarceration. See Tex. Penal Code Ann. § 42.072 (West Supp. 2012),

§ 12.34 (West 2011).     After a sentencing hearing, the trial court assessed

punishment at eight years’ confinement.       In his sole point on appeal, Taylor

complains that the trial court abused its discretion by failing to grant or hold a
      1
       See Tex. R. App. P. 47.4.


                                         2
hearing on his motion for new trial. Specifically, Taylor contends that the trial

court should have granted his motion predicated on his argument that the eight-

year sentence constituted ―cruel and unusual punishment.‖               Because Taylor

failed to present his motion for new trial to the trial court, we will affirm.

      Following the sentencing hearing, Taylor filed a motion for new trial. The

trial court did not grant a hearing on his motion for new trial, and it was overruled

by operation of law. See Tex. R. App. P. 21.8(c). We review the trial court’s

decision to grant or deny a motion for new trial under an abuse of discretion

standard. Salazar v. State, 38 S.W.3d 141, 148 (Tex. Crim. App.), cert. denied,

534 U.S. 855 (2001). We must not substitute our judgment for that of the trial

court; rather, we review the trial court’s decision to determine whether it was

unreasonable or arbitrary. Id.

      A defendant has a right to a hearing on a motion for new trial when the

motion raises matters that cannot be determined from the record.                 Reyes v.

State, 849 S.W.2d 812, 816 (Tex. Crim. App. 1993). But the trial court is under

no requirement to conduct a hearing if the motion for new trial is not presented in

a timely manner. Tex. R. App. P. 21.6; Rozell v. State, 176 S.W.3d 228, 230

(Tex. Crim. App. 2005). A defendant must present the motion for new trial to the

trial court within ten days of filing it. Tex. R. App. P. 21.6. The purpose of the

presentment rule is ―to put the trial court on actual notice that a defendant desires

the trial court to take some action on the motion for new trial such as a ruling or a




                                            3
hearing on it.‖   Stokes v. State, 277 S.W.3d 20, 21 (Tex. Crim. App. 2009)

(quoting Carranza v. State, 960 S.W.2d 76, 78 (Tex. Crim. App. 1998)).

      Examples of presentment include obtaining the trial court’s ruling on the

motion for new trial, the judge’s signature or notation on a proposed order, or a

hearing date on the docket sheet. Carranza, 960 S.W.2d at 79; Burrus v. State,

266 S.W.3d 107, 115 (Tex. App.—Fort Worth 2008, no pet.). The defendant

bears the burden of presentment; he must ensure such a notation on a proposed

order or a setting of a hearing. Burrus, 266 S.W.3d at 115. The filing of a motion

for new trial alone is not sufficient to show presentment. Stokes, 277 S.W.3d at

21.

      Here, Taylor timely filed his motion for new trial, but there is no ruling on

the motion, no proposed order containing the trial judge’s signature or notation,

and no notation on the docket sheet of a hearing date set on the motion. See

Carranza, 960 S.W.2d at 79; Burrus, 266 S.W.3d at 115.

      In short, the record does not reflect that Taylor presented his motion for

new trial to the trial court, and in fact, he does not argue on appeal that he did

present his motion for new trial. See Stokes, 277 S.W.3d at 21; Carranza, 960
S.W.2d at 78 (stating that appellant failed to ―present‖ motion for new trial

because nothing in the record showed that the trial court was put on actual notice

of the motion). Thus, because Taylor did not present his motion for new trial to

the trial court, we hold that the trial court did not abuse its discretion by not

granting or otherwise conducting a hearing on his motion for new trial.       See


                                        4
Carranza, 960 S.W.2d at 78–79 (stating that a trial court should not be reversed

on appeal on a matter never brought to the trial court’s attention). We overrule

Taylor’s sole point, and we affirm the trial court’s judgment.




                                                    BILL MEIER
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 13, 2012




                                          5